DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Prosecution History 
Claims 1-17 of U.S. Application No. 16/277,588 filed on 02/15/2019 have been examined.
The amendment filed on 01/27/2021 has been entered and fully considered.
Claims 1-2 and 9-10 have been amended.
Claims 3-4, 7-8, and 11-17 have been canceled.
Claims 1-2, 5-6, and 9-10 are pending in Instant Application.


Response to Arguments
In regards to the specification objection: Applicant’s remarks with respect to the specification objection has been fully considered and are persuasive. The previous specification objection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-19 
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1-3, 9-10, and 12-13 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 1-3, 9-10, and 12-13 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 4-8, 11, and 14-17 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 4-8, 11, and 14-17 have been withdrawn.


Allowable Subject Matter
Claims 1-2, 5-6, and 9-10 are allowed over the prior art of record.
The closest prior art of record is Davidson [USPGPub 2012/0253587], hereinafter referred to as Davidson.
As per claims 1 and 9-10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious a storage processing section configured to store the target data collected by the data collection section in association with the total travel distance of the vehicle obtained by the information obtaining section, wherein the storage processing section embeds the total travel distance of the vehicle into a part of a file name of the target data.
Claims 2 and 5-6 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662